[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The defendants Thomas Spinola and Donald Spinola filed this motion to dismiss the plaintiff Fairbanks Capital Corp. 's application for prejudgment remedy claiming insufficiency of service of process. Practice Book § 10-30 provides: "Any defendant, wishing to contest the court's jurisdiction, may do so even after having entered a general appearance, but must do so by filing a motion to dismiss within thirty days of the filing of an appearance." The defendants filed an appearance on September 27, 1999, and filed their motion to dismiss on November 22, 1999. The defendants did not file their motion to dismiss within thirty days of their appearance.
Accordingly, the motion to dismiss is denied.
So Ordered.
HICKEY, J. CT Page 139